Page | 1 Third Quarter 2011 Earnings Call Page | 2 Statements contained in this news release that are not purely historical are forward- looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including statements regarding Accuride’s expectations, hopes, beliefs and intentions with respect to future results. Such statements are subject to the impact on Accuride’s business and prospects generally of, among other factors, market demand in the commercial vehicle industry, general economic, business and financing conditions, labor relations, governmental action, competitor pricing activity, expense volatility and other risks detailed from time to time in Accuride’s Securities and Exchange Commission filings, including those described in Item 1A of Accuride’s Annual Report on Form10-K for the fiscal year ended December31, 2010. Any forward-looking statement reflects only Accuride’s belief at the time the statement is made. Although Accuride believes that the expectations reflected in these forward-looking statements are reasonable, it cannot guarantee its future results, levels of activity, performance or achievements. Except as required by law, Accuride undertakes no obligation to update any forward-looking statements to reflect events or developments after the date of this news release. Forward Looking Statements Page | 3 Third Quarter 2011 Earnings ØOpening Comments •CEO Update •Industry Highlights •Plan Execution ØFinancial Information •Second Quarter Results •2011 Outlook ØQ&A ØClosing Comments Rick Dauch President & CEO Greg Risch Vice President & Interim-CFO Rick Dauch Greg Risch Rick Dauch Page | 4 Page | 5 3rd Quarter Highlights •Strong customer volumes: Class 8, Trailer, Improving 5-7 •Aluminum Wheel Capacity qualified and on-line at Erie, Camden, AdM •Gunite: •OE pricing negotiations are 95% complete •Daily production consistently improving •Imperial and Brillion businesses generating positive EBITDA •LEAN Mfg. principles being implemented at Wheels plants •Fabco sold (cash proceeds of $30.7 million) •Aluminum capacity at Erie launched 60-days behind schedule •Gunite operational challenges continue: •Quality Issue •Customer Demand > Current Operational Capability Page | 6 Page | 7 Economic Indicators Source: FTR Associates •GDP trend growth is forecasted to average 2 - 2.5% over the next decade •The economy is expected to be more manufacturing driven which will insulate freight volumes •Our recent discussions with customers confirm the continued recovery of the NA commercial truck and trailer market Page | 8 Trucking Indicators • Cass Freight Index Improving • September Expenditures rose 15% YOY • September Shipments rose 7.5% YOY • Pulse of Commerce Flat Lined • Diesel fuel consumption declined .2% YOY in September Page | 9 Build Levels •Class 8 production forecasts indicate continued upward momentum •Recovery in the medium-duty segment of the market is 18 months behind Class 8 •Trailer builds continue to increase Page | 10 Page | 11 Strategic Objectives Ø#1-2 globally in wheel-end systems ØROIC > 20% through a cycle Ø>80% of products from CORE products ØBalanced geographical revenues: •40% North America •30% Asia •20% Europe •10% South America Ø>95% retention of personnel ØMaximize ACW share price Share Price Grow Globally Create a Competitive Cost Structure & LEAN Operating Culture Divest Non-Core Assets Fix Core Business & Operations Customer Centric, Technology Leadership Ethical People, Selfless Leaders, Team Oriented Accuride Vision:Accuride will be the premier supplier of wheel-end system solutions to the global commercial vehicle industry Our Focus Page | 12 Top Five Priorities 1.Strengthen Organization 2.Fix Gunite Business 3.Strengthen Steel Wheel Business 4.Grow Aluminum Wheel Business 5.Pursue Strategic Opportunities Page | 13 A New Senior Leadership Team Rick Dauch President & CEO Greg Risch VP, Interim CFO Mary Blair SVP, Supply Chain Jim Maniatis SVP, Human Resources Chuck Byrnes SVP, Sales & Marketing Ken Sparks SVP, Gunite & Brillion Steve Martin SVP, Chief Counsel Scott Hazlett SVP, Wheels Dave Adams SVP, CTO Paul Clark VP & General Manager, Imperial * * * New position New Hire Same Reassigned Page | 14 Project Timeline Q3 Q4 Q1 Q2 Q3 Q4 Page | 15 ØWe continue to execute on a series of strategic initiatives to focus on our core operations ØWe are delaying International expansion activities until we fix our existing businesses Acquired Forgitron Divested Brillion Farm Equipment Additional Actions Pursue Strategic Opportunities ØPortland, TN plant #1 consolidation 90% complete Ø9presses relocated to Decatur, TX from TN and WA ØTX operations grow from $35m/yr to >$100M/yr in 2012 ØDriving Imperial Group to >10% EBITDA in 2012 ØTransferring heavy duty wheel capacity from our London, ONT facility to our Monterrey,
